DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Receipt is acknowledged of applicant’s preliminary amendment filed on 2/18/22.  Claims 1-40 canceled.  Claims 41-60 newly added.  Claims 41-60 are pending and an action on the merits is as follows.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 810, 475. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously  expressly found and implied in the instant application .  
Claim 56 of the instant application  is obvious in view of claim 1 of the patented application as shown below.
Claim 56 of the instant application recites the following limitations:
A chip fraud prevention system, comprising: a substrate including a crimpled corner; a chip pocket formed within the substrate; a chip at least partially positioned with the chip pocket; and an overmold at least partially encompassing the substrate, wherein the overmold at least partially encompasses the crimped corner.  
Whereas in claim 1 of the patent application, the Applicant claims:
  A chip fraud prevention system comprising: a payment card comprising a substrate and a chip pocket, wherein the substrate includes one or more crimped corners; a chip at least partially encompassed in the chip pocket, wherein one or more connections are communicatively coupled to one or more surfaces of the chip; and an overmold attached to the substrate, wherein: the overmold at least partially encompasses the substrate, the overmold comprises one or more corner pockets, each of the one or more corner pockets corresponding to one of the one or more crimped corners, and the one or more corner pockets encompasses the one or more crimped corners.
The instant claims obviously encompass the claimed invention of the patented application and differ only by terminology which is well within the level of one of ordinary skill in the art. Reading claims 56-60 of the instant application in light of the specification, the Examiner finds that claim 56-60merely recite an obvious variant of the invention already patented in claims 1-12 of US Patent No. 10, 810, 475.
The correspondence of claims is as follows.
Claim 56 corresponds to claim 1.
Claim 57 corresponds to claim 3.
Claim 58 corresponds to claim 2.
Claim 59 corresponds to claim 11.
Claim 60 corresponds to claim 9.
Claims 56-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 288, 560. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claims are obviously  expressly found and implied in the instant application .  
Claim 56 of the instant application  is obvious in view of claim 1 of the patented application as shown below.
Claim 56 of the instant application recites the following limitations:
A chip fraud prevention system, comprising: a substrate including a crimpled corner; a chip pocket formed within the substrate; a chip at least partially positioned with the chip pocket; and an overmold at least partially encompassing the substrate, wherein the overmold at least partially encompasses the crimped corner.  
Whereas in claim 1 of the patent application, the Applicant claims:

A card, comprising: a substrate including one or more crimped corners; a chip at least partially within the substrate; and an overmold comprising one or more corner pockets, wherein: the overmold at least partially encompasses the substrate, and at least one of the one or more corner pockets encompasses at least one of the one or more crimped corners.
The instant claims obviously encompass the claimed invention of the patented application and differ only by terminology which is well within the level of one of ordinary skill in the art. Reading claims 56-60 of the instant application in light of the specification, the Examiner finds that claim 56-60 merely recite an obvious variant of the invention already patented in claims 1-20 of US Patent No. 11, 288, 560.
The correspondence of claims is as follows.
Claim 56 corresponds to claim 1.
Claim 57 corresponds to claim 11.
Claim 58 corresponds to claim 10
Claim 59 corresponds to claim 19.
Claim 60 corresponds to claim 6.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41, 42, are rejected under 35 U.S.C. 103 as being unpatentable over Kurian US Patent No. 10, 828, 926 in view of Tattersall US Publication No. 2014/0274641.
Re Claim 41, Kurian discloses a card, comprising: a substrate including a  shaped  corner (Fig. 1B and Fig. 6 )  ; and an overmold (top layer/ cover ) including a corner pocket ( removable segments  fig. 1; 146, 142, 148,  144 and Fig. 6) , wherein: the overmold  (top layer/covering) at least partially encompasses the substrate, and the corner pocket (removable segments) at least partially encompasses the  shaped corner ( Column 14 lines 34-42 ; See figures 1b, 1c and Fig. 6  the smart processing device is formed using different layers and may be modified by adding layers , thus the top layer is interpreted as the overmold).
Kurian fails to specifically disclose that the shaped corners are crimped corner
However Tattersall discloses the shaped corners are crimped corner (P76, P80-83  and See figures 14-16; tool projection may be located along the entire length, or along only a portion of the length, of the one or more sides or corners of the tool 200, such that the card stock 300 ultimately formed from the sheet stock comprises a card indicator 400 on a portion, or the entire length, of the sides or corners of the card stock 300.
Given the teachings of Tattersall it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurian with a crimped corner since  Tattersall teaches that   the projections 402 may be of any type of shape and size (P83).
Re Claim 42, Kurian and Tattersall discloses the card of claim 41, and Kurian discloses : a front surface; and a back surface, wherein the overmold encompasses at least one of a portion the front surface or a portion of the back surface (Column 14 lines 34-42).  
Claim(s) 44-46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian US Patent No. 10, 828, 926 in view of Tattersall US Publication No. 2014/0274641 as applied to claims 41 and 42  above, and further in view of Lowe US Pub. No. 2019/0291316.
Re Claim 44, Kurian and Tattersall discloses the card of claim 42,  and Tattersall discloses : a perimeter,  but fails to specifically wherein the overmold encompasses a portion of the perimeter.  
However Lowe discloses the overmold encompasses a portion of the perimeter (P40 front side perimeter of the card ).  
Given the teachings of Lowe it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurian as modified by Tattersall with wherein the overmold encompasses a portion of the perimeter.  
Doing so would strengthen the card and provide a desirable surface (P4).
Re Claim 45. Kurian and Tattersall discloses the card of claim 42 comprising: a perimeter but fails to disclose  wherein the overmold wholly encompasses the perimeter.  
However Lowe discloses wherein the overmold wholly encompasses the perimeter ( P40 flood overmolding step may be conducted that, in addition to encapsulating or partially encapsulating the RFID module, also covers at least one entire surface  but also the front of the card , thus both front and back perimeters are overmolded) .  
Given the teachings of Lowe it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurian as modified by Tattersall with wherein the overmold wholly encompasses the perimeter.
 Doing so would strengthen the card and provide a desirable surface (P4).
Re Claim 46,  Kurian and Tattersall discloses the card of claim 42, but fail to disclose wherein at least one of the front surface or the back surface includes an exposed portion that is not encompassed by the overmold.  
However Lowe discloses disclose wherein at least one of the front surface or the back surface includes an exposed portion that is not encompassed by the overmold (P40).  
Given the teachings of Lowe it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurian as modified by Tattersall with wherein at least one of the front surface or the back surface includes an exposed portion that is not encompassed by the overmold.
Doing so would provide a desirable surface (P4).
Re Claim 50, Kurian and Tattersall discloses the card of claim 41, but fails to specifically disclose wherein the overmold is at least one of adhesively attached to the substrate or chemically bonded to the substrate. 
 However Lowe discloses disclose wherein the overmold is at least one of adhesively attached to the substrate or chemically bonded to the substrate (P50).\
Given the teachings of LOWE it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurian as modified by Tattersall with wherein the overmold is at least one of adhesively attached to the substrate or chemically bonded to the substrate.
Doing so would strengthen the card and provide a desirable surface (P4).
5.	Claim(s) 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian US Patent No. 10, 828, 926 in view of Tattersall US Publication No. 2014/0274641 as applied to claim 46  above, and further in view of Wurmfeld US Publication No. 2016/0307088.
Re Claim 47,  Kurian and Tattersall discloses the card of claim 46.
Kurian and Tattersall fail to disclose  wherein the exposed portion includes account number information. 
However Wurmfeld discloses over molding  internal components of the card (P17, P33) .
Given the teachings of Wurmfeld it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurian and Tattersall with wherein the exposed portion includes account number information. 
Doing so would  maintain structural rigidity and  create a desired appearance. 
Re Claim 48, Kurian and Tattersall discloses the card of claim 46.
 Kurian and Tattersall fail to disclose wherein the exposed portion includes identification information.  
However Wurmfeld discloses over molding  internal components of the card (P17, P33) .
Given the teachings of Wurmfeld it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurian and Tattersall with wherein the exposed portion includes identification information.  
Doing so would  maintain structural rigidity and  create a desired appearance. 
Re Claim 49,  Kurian and Tattersall discloses the card of claim 46.
Kurian and Tattersall fail to  disclose wherein the exposed portion includes a decorative image.  
However Wurmfeld discloses over molding  internal components of the card (P17, P22) .
Given the teachings of Wurmfeld it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kurian and Tattersall with wherein the exposed portion includes a decorative image.  
Doing so would  maintain structural rigidity and  create a desired appearance. 
Claim(s) 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Tattersall US Publication No. 2014/0274641 in view of Lowe US Pub. No. 2019/0291316.
Re Claim 51,  Tattersall discloses a method of making a card, comprising: providing a substrate; crimping a corner of the substrate (Fig. 1; blocks 10, 20,  40  50, (P76, P80-83  the indicator on the edge of the card stock; wP83herein the projections/indicator 402 may be of any type of shape and size; wherein  the card stock 300 ultimately formed from the sheet stock comprises a card indicator 400 on a portion, or the entire length, of the sides or corners of the card stock 300) .
Tattersall fails to specifically discloses flowing an overmold material over the crimped corner; and solidifying the overmold material.  
However Lowe discloses e molding step may comprise, a flood overmolding step that , also covers at least one entire surface (typically back, but also  the front) of the card   (P40).
Given the teachings of Lowe it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tattersall  to comprise of flowing an overmold material over the crimped corner; and solidifying the overmold material.  
Doing so would strengthen the card and provide a desirable surface (P4).
Re Claim 52, Tattersall and Lowe disclose the method of claim 51, and Lowe discloses  wherein flowing the overmold material comprises an injection molding process (P31).  
Re Claim 53, Tattersall and Lowe discloses the method of claim 51,  and Lowe discloses forming at least one of a notch, channel, or protrusion within one or more layers of substrate; and flowing the overmold material to encompass the at least one of a notch, channel, or protrusion (P23, P25, P26  P31, P32, P36).  
Re Claim 54, Tattersall and Lowe discloses the method of claim 51,  and  Lowe discloses forming a chip pocket using one or more layers of substrate; and positioning the chip at least partially within the chip pocket (P23, P25, P26  P31).   
Re Claim 55, Tattersall and Lowe discloses the method of claim 51, Lowe discloses wherein the solidified overmold material encompasses corner (P40) .Tattersall discloses the crimped corner.  

Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, discloses, teach or fairly suggest at least the chip having a chip portion outside of the substrate, wherein the overmold encompasses the chip portion.  

Conclusion

The following reference is cited but not relied upon:   Lafferty discloses personal care card
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik  can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2876